IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSE MIGUAL PEREZ,                       : No. 104 MM 2016
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COURT OF COMMON PLEAS OF                 :
LANCASTER COUNTY,                        :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.